NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                          v.

                   VRIGIDO S. VALLADARES, Petitioner.

                          No. 1 CA-CR 12-0654 PRPC
                               FILED 4-1-2014


     Petition for Review from the Superior Court in Apache County
                            S0100CR2006319
                            S0100CR2007274
                 The Honorable Donna J. Grimsley, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Apache County Attorney’s Office, St. Johns
By Michael B. Whiting
Counsel for Respondent

Emily Danies Attorney at Law, Tucson
By Emily L. Danies
Counsel for Petitioner
                             State v. Valladares
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge Kenton D. Jones joined.


O R O Z C O, Judge:

¶1            Petitioner Vrigido S. Valladares (Valladares) seeks review of
the superior court’s order denying his petition for post-conviction relief,
filed pursuant to Arizona Rule of Criminal Procedure 32.1 (2014).1 Absent
an abuse of discretion or error of law, this court will not disturb a superior
court’s ruling on a petition for post-conviction relief. State v. Gutierrez, 229
Ariz. 573, 577, ¶ 19, 278 P.3d 1276, 1280 (2012). Finding no such error, this
court grants review but denies relief.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Valladares plead guilty to attempted transfer of marijuana, a
class four felony, and production of marijuana, a class five felony. The
trial court accepted the plea agreement and imposed the stipulated
sentences of three years’ imprisonment and one and one half years’
imprisonment, respectively. Valladares was advised of his right to seek
appellate review within ninety days, but did not do so.

¶3             On August 27, 2012, more than three years following his
convictions, Valladares filed a Writ of Coram Nobis in which he raised a
claim of ineffective assistance of counsel and a claim that his plea was
involuntary. Treating the Writ as a petition for post-conviction relief, the
trial court found the petition was untimely filed and denied relief.

¶4            Valladares then filed a notice of appeal and requested
appointment of counsel, which the trial court granted. Counsel filed a
notice of appearance, and later a notice that counsel had reviewed the
record and found no issues to present on review. Valladares then filed a
pro se petition for review raising several issues, most of which were not
presented to the trial court.


1     Absent material revisions, we cite to the current version of statutes
and rules unless otherwise indicated.



                                       2
                             State v. Valladares
                            Decision of the Court

                                 Discussion

¶5            Valladares’ ineffective assistance of counsel and involuntary
plea claims are time barred and waived. Pursuant to Arizona Rules of
Criminal Procedure 32.1 and 32.4(a), Valladares had ninety days from the
entry of judgment and sentence to raise these claims through an “of right”
petition for post-conviction relief. Because Valladares failed to timely file
an “of right” petition, his claims are now time barred.

¶6            As to the numerous other issues presented in his petition for
review but not raised below, this court will not consider those issues.
State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135 (App. 1988); State v.
Ramirez, 126 Ariz. 464, 616 P.2d 924, 927 (App. 1980); State v. Bortz, 169
Ariz. 575, 578, 821 P.2d 236, 239 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).

                                 Conclusion

¶7           For the above reasons, although we grant review of
Valladares’ petition, we deny relief.




                                       :MJT




                                       3